Citation Nr: 0409759	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-09 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether the veteran has submitted new and material evidence in 
order to reopen his claim of service connection for post/operative 
residuals of a right medial meniscectomy.  

2.  Entitlement to an increased rating for status/post left total 
knee replacement, evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on Active Duty for Training (ACDUTRA) from 
October 1970 to December 1970.  He is service-connected or a left 
knee disability.  He also had other periods of service in the 
Reserves.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which 
denied the veteran's claim seeking entitlement to an increased 
rating for status/post total left knee replacement from 30 percent 
disabling, and determined that the veteran had not submitted new 
and material evidence in order to reopen his claim of service 
connection for post/operative residuals of a right medial 
meniscectomy.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  A RO decision in March 1971 denied the veteran's claim of 
entitlement to service connection for a right knee disability.
 
2.  Evidence submitted subsequent to the March 1971 decision bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim 
for service connection for a right knee disability.  

3. The veteran underwent a left knee replacement in January 2000.

4.  The veteran has arthritis in his left knee; along with 
occasional buckling, but good stability.  

5.  Even with pain on motion, weakened movement, excess 
fatigability, and incoordination, including during flare-ups, the 
veteran does not have the equivalent of limitation of extension to 
30 degrees.  

6.  The veteran does not have chronic residuals consisting of 
severe painful motion or weakness in the left knee.  


CONCLUSIONS OF LAW

1.  The RO's March 1971 decision is final as to the claim for 
service connection for a right knee disability. 38 U.S.C.A. § 7105 
(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2002).

2.  New and material evidence sufficient to reopen the veteran's 
claim of service connection for a right knee disability has been 
submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  The criteria for an evaluation in excess of 30 percent for the 
veteran's service-connected status/post left total knee 
replacement have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 
5257, 5260, 5261 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen in November 
1970 after twisting his right knee, and falling and his injuring 
his left knee.  It was noted at the time of injury that the 
veteran had a history of a right cartilage tear in 1967.  At the 
veteran's separation examination in December 1969, the physician 
noted that the veteran had a right medial menisectomy in January 
1967, but did not have residuals.  The veteran was put on physical 
profile for his left knee, and relieved from active duty because 
of it.  

The veteran underwent a VA examination in February 1971.  He 
complained of injuring his right knee in 1968 at Ft. Campbell.  
The veteran complained that his knee was weak and buckled worse 
than before the operation.   An x-ray showed that there were spurs 
on the borders of the upper end of the tibia, and medial border of 
the lower end of the femur, but that the knee was otherwise 
normal.  Diagnosis was postoperative meniscectomy of the right 
knee, slight unstable.  

In a March 1971 rating decision, the RO denied service connection 
for post-operative residuals of a right medial meniscectomy.  It 
was noted that no treatment of the right knee was shown during 
service.  

The veteran underwent a VA examination in March 1976.  The x-ray 
report noted a narrowing of the lateral half of the joint space.  
There was a loose body in the anterior aspect of the joint , which 
was noted to have appeared since previous examination in February 
1971.  The examiner noted that the previously reported spurs on 
the adjacent medial borders of the femur and tibia were again 
noted and unchanged.  The examiner diagnosed the veteran with 
status/post medial meniscectomy of the right knee.  

Dr. G. M. submitted a letter dated January 1978.  No findings were 
made regarding the right knee.  

Dr. J. B. submitted a letter dated May 1980.  No findings were 
made regarding the right knee.  

The veteran underwent a VA examination in November 1980.  No 
findings were made regarding his right knee.  

The veteran underwent a VA examination in October 1981.  No 
findings were made regarding his right knee.  

The veteran underwent a VA examination in January 2000.  Diagnoses 
were status/post injury to the left knee, 1970; severe 
degenerative joint disease of the left knee in all three 
compartments, symptomatic; severe degenerative joint disease of 
the right knee, symptomatic in all three compartments; right and 
left quadriceps muscle atrophy secondary to the degenerative joint 
disease in both knees.  

The veteran underwent a left knee replacement on January 11, 2000.  

In a February 2000 rating decision, the veteran was granted an 
increased rating for his left knee disability from 20 to 30 
percent; a temporary total rating from January 11, 2000, to 
February 29, 2000; a 100 percent rating under Diagnostic Code 5055 
for residuals of a left knee replacement, with a continuation of 
the 30 percent rating from March 1, 2001.  

The veteran was seen by a VA doctor in January 2001.  It was noted 
that he would likely be disabled from his knees for another 3 
months.

In a February 2001 statement, the veteran stated that he would 
like to apply for an increase in his service-connected disability 
once his 100 percent temporary disability determination had 
expired.  

The veteran underwent a total right knee replacement in March 
2001.  

The veteran underwent a VA examination in August 2001.  It was 
noted that the veteran underwent a total left knee replacement, 
and a right total knee replacement in March 2001.  He had had a 
relatively good result from the surgeries, although he stated that 
his knees swelled, and got weak, when he was on them for a 
prolonged period of time, the left more so than the right.  He 
stated that the sharp pain experienced prior to the surgery was 
largely gone, and he experienced stiffness in the morning when he 
got up.  He stated that if he was on his knees for a prolonged 
period of time, he experienced swelling and pain of both knees.  
He had not worked since 1999, when he worked as an asbestos 
remover.  He did not think that he was capable of this type of 
work any longer.  He had been accepted for vocational group 
rehabilitation.  He walked without a limp.  Examination of the 
left knee showed an 8 inch scar over the anterior aspect of the 
left knee.  The range of motion of both knees was from 0 to 110 
(with normal noted as 125 to 130 degrees).  There was slight 
crepitus on motion of the left knee, but both joints were stable.  
The left knee measured 1/2 inch greater in circumference than the 
right.  Diagnoses were degenerative arthritis of both knees, 
status post/op bilateral total knee replacements, with some 
residual complaints.

VA Medical Center treatment records were submitted from 2000-2003.  
In June 2001, the veteran had range of motion from 0 to 95 or 100 
degrees.  He had good stability on AP and varus and valgus 
stressing of both knees, and currently walks with no antalgia.  In 
December 2001, the veteran's knees were pain-free, but would 
occasionally buckle on him.  They become sore after being on them 
for an hour or so.  They also tended to swell either by the end of 
the day or if he put them to heavy-duty stress.  Regarding the 
left knee, the veteran extended to neutral, and had further 
flexion to 110 degrees.  In full extension, it was in neutral 
varus/valgus.  The knee was stable both in full extension, and in 
30 degrees of flexion with just a hint of motion laterally to 
varus stress at 30 degrees.  The quadriceps were wasted compared 
to what they should be.  Assessment was status-post bilateral 
total-knee arthroplasty.  

In March 2002, the veteran had no pain in the bilateral lower 
extremities, and no subjective or objective findings consistent 
with any evidence of infection.  The scar was well-healed with no 
erythema.  He had good range of motion.  On the left there was 0-
95 degrees.  He was functioning with no problems.  He was walking 
with no limp.  He had no weakness, and he was neurovascularly 
intact in his bilateral lower extremities.  In March 2003, the 
veteran reported no problems with his right knee.  Range of motion 
was 0 to 135 degrees.  There was no crepitus, and there was a 
well-healed scar.  There was no tenderness, and no effusion.  The 
knee was stable to varus/valgus stress.  

In the veteran's July 2002 substantive appeal, he asserted that 
when he hurt his left knee in service, all the weight and pressure 
returned to his right knee.  The veteran requested a 100 percent 
temporary disability rating for his right knee replacement.  

The veteran was afforded a hearing before a traveling member of 
the Board in May 2003.  The veteran stated that during service, he 
twisted his right knee on an obstacle course, and fell down on his 
left knee, which caused the injury.  He stated that he was told 
that something was wrong with both of his knees.  He stated that 
his right knee was weak evidenced by their giving him two 
crutches.  He indicated that he did not seek treatment after 
service for his right knee.  He testified that he first had his 
right knee looked at around 1975.  He testified that he had his 
meniscectomy on his right knee in 1968 before service.  Regarding 
his left knee, he testified that the pain was about a 5 out of 10.  
He described instability in both knees, but stated that neither 
knee had buckled to such a degree that it had caused him to fall.  
He stated that he was able to walk.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000

As a preliminary matter, on November 9, 2000, the VCAA, was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA also 
created 38 U.S.C.A. § 5103A, which codifies VA's duty to assist, 
and essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for the 
most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with the 
intent of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

In April 2003 the RO sent the appellant a VCAA letter.  In said 
letter, the RO asked the appellant to tell it about any additional 
evidence he wanted obtained.  The letter told the appellant that 
the RO was required to make reasonable efforts in obtaining 
relevant records.  Throughout the appeal and in the VCAA letter, 
the appellant has been asked to provide VA with information about 
other evidence that might be available, and was told VA would 
assist him in obtaining additional evidence (such as private 
medical reports and reports from federal agencies).  In short, the 
RO has informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.    38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

It is pointed out that the Court of Appeals for Veterans Claims 
(Court) recently held that under 38 U.S.C.A. § 5103 (a), a 
claimant must be given notice of the matters specified in that 
statute as well as under 38 C.F.R. § 3.159 prior (emphasis added) 
to the initial unfavorable decision of the agency of original 
jurisdiction.   See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).  However, it is also pointed out that in the 
Pelegrini decision, the Court implicitly determined that such 
notice was not necessary if it could be shown that lack of such 
notice was not prejudicial to the appellant.  

In this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable decision, 
it is determined that he is not prejudiced by such failure.  He 
had 11 months to respond to the VCAA letter.  VA has asked the 
veteran for information about where and by whom he was treated for 
his knees.  There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated for 
his claimed conditions, VA has gone and obtained said records.  
The only identified records have been from the Boston VA Medical 
Center and the Boston Health Care System.  Therefore, for all of 
the aforementioned reasons, it is determined that the veteran was 
not prejudiced by the timing of the notices contained in the July 
2002 VCAA letter.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

In view of the development that has been undertaken in this claim, 
further development is not needed to comply with VCAA.  The 
appellant has been informed of the information and evidence needed 
to substantiate his claim, and he has been made aware of how VA 
would assist him in obtaining evidence and information.  He has 
not identified any additional, relevant evidence that has not been 
requested or obtained.  He was afforded a VA examination regarding 
his left knee disability.   For the aforementioned reasons, there 
is no reasonable possibility that further assistance would aid in 
the substantiation of the claim.  In short, the requirements under 
the VCAA have been met.  






 Whether the veteran has submitted new and material evidence in 
order to reopen his claim of service connection for a right knee 
disability.

In March 1971, the RO denied the veteran's claim of service 
connection for a right knee disability.  Under applicable laws and 
VA regulations, this decision is final, and the veteran's claim 
may not be reopened and reviewed unless new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. §§ 5108, 
7105 (c) (West 2002); 38 C.F.R. §§ 3.104 (a), 3.156.  

As defined by the regulation in effect when the veteran filed his 
application to reopen his claim in May 2001, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 38 
C.F.R. § 3.156 (a) (2001).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when viewed in 
the context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the merits 
would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new and 
material evidence had been submitted sufficient to reopen a claim 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  
Instead, the Federal Circuit, reviewing the history of former 
section 38 C.F.R. § 3.156 (a), including comments by the Secretary 
submitted at the time the regulation was proposed, concluded that 
the definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a revision 
of a previous decision.  Id. at 1363.

The United States Court of Appeals for Veterans Claims (Court) has 
held that the Board is required to review all of the evidence 
submitted by a claimant since the last final disallowance of a 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In addition, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In its guidelines for implementing the VCAA, the VA amended the 
definition of what constitutes new and material evidence.  The 
amended definition of new and material evidence applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001) 
(codified as amended at 3.156 (a)).  It does not apply to the 
veteran's claim to reopen because the veteran filed it at the RO 
in May 2001.

It is pointed out that the numerous VA examinations, VA 
hospitalization records, and VA Medical Center treatment records 
are "cumulative and redundant," and cannot be considered "new" 
evidence pursuant to 38 C.F.R. § 3.156.  However, in his July 2002 
substantive appeal, the veteran claimed an etiological theory for 
his right knee disability that he had not made at the time of his 
1971 claim.  Specifically, he claimed that he hurt his right knee 
because of having to put more weight and pressure on it after 
injuring his left knee in service.  Presuming the credibility of 
his statements for the purpose of reopening, his statement is new 
to the record and significant and bears directly and substantially 
on the matter under consideration.  See Ashford v. Brown, 10 Vet. 
App. 120, 123-24 (1997); Bielby v. Brown, 7 Vet. App. 260, 264-65 
(1994).  Thus, the evidence must be considered to fairly decide 
the merits of the claims.  To this extent, the appeal is allowed.  

Entitlement to an increased rating for status/post left total knee 
replacement, evaluated as 30 percent disabling.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations require 
that, in evaluating a given disability, that disability be viewed 
in relation to its whole recorded history, 38 C.F.R. §§ 4.1, 4.2 
(2002), where entitlement to compensation has already been 
established, and an increase in the disability rating is at issue, 
it is the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. 

When the veteran has undergone a knee replacement, a 100 percent 
rating is granted for 1 year following implantation of prosthesis.  
A 60 percent rating is assigned when there are chronic residuals 
consisting of severe painful motion or weakness in the affected 
extremity.  The minimum rating is a 30 percent rating.  When there 
are intermediate degrees of residual weakness, pain, or limitation 
of motion, the code instructs to rate by analogy to diagnostic 
codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2003).  

When there is extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees of more, then a 60 percent 
rating is assigned.  When there is ankylosis of the knee in 
flexion between 20 and 45 degrees, then a 50 percent rating is 
assigned.  When there is ankylosis in flexion between 10 and 20 
degrees, then a 40 percent rating is assigned.  When there is 
ankylosis but with a favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees, a 30 percent 
rating is assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5256 
(2003).

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability, a 30 percent rating 
is assigned.  When there is moderate recurrent subluxation or 
lateral instability, a 20 percent rating is assigned.  When there 
is slight recurrent subluxation or lateral instability, a 10 
percent rating is assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5257 (2003).

When semilunar cartilage is dislocated with frequent episodes of 
"locking", pain, and effusion into the joint, a 20 percent rating 
is assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5258 (2003).

When semilunar cartilage has been removed and is symptomatic, a 10 
percent rating is assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5259 (2003).

When flexion of the leg is limited to 15 degrees, a 30 percent 
rating is assigned.  When flexion of the leg is limited to 30 
degrees, a 20 percent rating is assigned. When flexion of the leg 
is limited to 45 degrees, a 10 percent rating is assigned.  When 
flexion of the leg is limited to 60 degrees, a noncompensable 
rating is assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5260 
(2003).

When extension of the leg is limited to 45 degrees, a 50 percent 
rating is assigned. When extension of the leg is limited to 30 
degrees, a 40 percent rating is assigned.
When extension of the leg is limited to 20 degrees, a 30 percent 
rating is assigned.  When extension of the leg is limited to 15 
degrees, a 20 percent rating is assigned.  When extension of the 
leg is limited to 10 degrees, a 10 percent rating is assigned.  
When extension of the leg is limited to 5 degrees, a 
noncompensable rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5261 (2003).  

The VA's General Counsel issued a precedent opinion which held 
that although a veteran can be rated separately under both 
Diagnostic Code 5257 and Diagnostic Code 5003 for arthritis, "a 
separate rating must be based upon additional disability. When a 
knee disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for arthritis." 
VAOGCPREC 23-97 (July 1, 1997). 

The United States Court of Appeals for Veterans Claims (Court) has 
held that VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that codes that 
provide a rating solely on the basis of loss of range of motion 
must consider 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to such factors as pain, 
weakened movement, excess fatigability, and incoordination).  
Therefore, to the extent possible, the degree of additional range 
of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted, including during 
flare-ups.

Under Diagnostic Code 5003 for degenerative arthritis, the 
veteran's disability is to be rated according to limitation of 
motion of the knee.  The law provides that, to warrant a separate 
rating for arthritis, the veteran must at least be entitled to a 
noncompensable rating under limitation of motion.  If limitation 
of motion exists which is noncompensable, then a 10 percent rating 
is to be assigned.  If there is no limitation of motion, the 
veteran can still be assigned a 10 percent rating if there is x-
ray evidence of involvement of 2 more major joints or 2 or more 
minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  

38 C.F.R. § 4.59 provides that "[i]t is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating for 
the joint."  Read together, Diagnostic Code 5003 and section 4.59 
thus prescribe that a painful major joint or group of joints 
affected by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and entitled 
to a 10 percent rating, even though there is no actual limitation 
of motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

It is noted initially that the veteran was granted a 100 percent 
rating under Diagnostic Code 5055, from March 1, 2000, to March 1, 
2001, as the code instructs to grant a 100 percent rating for 1 
year following implantation of prosthesis.  For the period 
beginning March 1, 2001, for the veteran to be entitled to a 
higher rating than 30 percent under Diagnostic Code 5055, the 
evidence would have to show chronic residuals consisting of severe 
painful motion or weakness in the left knee.  As will be explained 
below, the evidence does not show this to be the case.  For one 
thing, at the veteran's August 2001 VA examination, he stated that 
his knees swelled and got weak when he was on them for a prolonged 
period of time, but also stated that the sharp pain experienced 
prior to the surgery was largely gone.  He walked without a limp, 
and the joint was noted to be stable.  The VA Medical Center 
records after March 2001 also do not show severe painful motion or 
weakness in the left knee.  In June 2001, the veteran had good 
stability, and in December 2001, even though they became sore 
after being on them for an hour, they were pain-free.  Also, in 
March 2002, the veteran had no pain in the bilateral lower 
extremities, and was walking without a limp.  For these reasons, 
it is determined that the veteran does not have severe painful 
motion or weakness in the left knee to warrant a 60 percent rating 
under Diagnostic Code 5055.  

It is noted that Diagnostic Code 5055 specifically encompasses 
factors of pain and functional loss within the criteria for a 30 
percent evaluation.  38 C.F.R. § § 4.40, 4.45, 4.59.  The veteran 
is not entitled to a higher rating than 30 percent under 
Diagnostic Code 5257 or Diagnostic Code 5260 as the maximum 
ratings under those codes is 30 percent.  The evidence does not 
show ankylosis for the veteran to be rated under Diagnostic Code 
5256.  

The veteran had range of motion from 0 to 110 degrees at his 
August 2001 VA examination.  When seen at the VA Medical Center, 
he had range of motion from 0 to 95 or 100 degrees in June 2001, 
and 0 to 110 degrees in December 2001, and 0 to 95 degrees in 
March 2002.  Thus, even with pain, weakened movement, excess 
fatigability, and incoordination considered, including during 
flare-ups, under 38 C.F.R. § § 4.40 and 4.45, the veteran's 
limitation of motion is not the equivalent of limitation of 
extension to 30 degrees to warrant a 40 percent rating under 
Diagnostic Code 5261.  

The evidence shows that the veteran has arthritis (noted at the 
August 2001 VA examination), so he would be entitled to separate 
ratings under Diagnostic Code 5257 and Diagnostic Code 5003.  
Regarding Diagnostic Code 5257, the veteran would have been 
entitled to at most a 10 percent rating for "slight" recurrent 
subluxation or lateral instability since he complained in a 
December 2001 treatment report that his knees would occasionally 
buckle on him.  At the August 2001 VA examination, the knee was 
stable, and in the June 2001 treatment report, he had good 
stability on stressing of the knee.  In December 2001, the knee 
was stable in full extension, with just a hint of motion laterally 
to varus stress at 30 degrees.  

Regarding the veteran's range of motion, he had range of motion 
from 0 to 110 degrees at his August 2001 VA examination.  When 
seen at the VA Medical Center, he had range of motion from 0 to 95 
or 100 degrees in June 2001, and 0 to 110 degrees in December 
2001, and 0 to 95 degrees in March 2002.  Therefore, he would have 
been entitled to at most a 10 percent rating under Lichtenfels and 
Diagnostic Code 5003 since the veteran's limitation of motion did 
not even amount to noncompensable limitation of motion under 
Diagnostic Codes 5260 and 5261.  Thus, even though the veteran 
would have been entitled to separate ratings under Diagnostic 
Codes 5257 and either Diagnostic Codes 5260 or 5261, those 
separate ratings would have been at most 10 percent ratings, and 
would not have formed the basis for a total rating greater than 
the 30 percent rating previously assigned.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b).  

While the veteran's left knee has had some consequences with 
regard to his employment, his disability does not have unusual 
manifestations and does not affect employment in ways that are not 
already taken into account under the provisions of the rating 
schedule.  It is important to note that, under the provisions of  
38 C.F.R. § 4.1, the percentage ratings contemplated in the rating 
schedule represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  The regulation further provides that, in general, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1  In the absence of 
medical evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether the preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  In this case, the Board finds 
that the preponderance of the evidence is against the veteran's 
claim.  Therefore, his claim of an increased rating from 30 
percent for a left knee disability must be denied.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for a right knee disability is reopened.  

Entitlement to an increased rating from 30 percent for status/post 
left total knee replacement is denied.  


REMAND

As noted in the discussion above, the veteran's claim of service 
connection for a right knee disability was reopened on the basis 
that new and material evidence had been submitted.  The next step 
is to address the question of whether service connection is 
warranted.  

The VA's duty to assist requires that the veteran be afforded a VA 
examination with respect to his disability, which should take into 
account the records of the veteran's prior medical history, and 
includes an opinion as to the etiology of his disability before a 
decision concerning his appeal can be made.  See Pond v. West, 12 
Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 
405 (1991).  The veteran's claim must be remanded for a VA 
examination to determine the etiology of his right knee disorders.

The examiner should specifically comment on whether any right knee 
disorders were aggravated by the veteran's service-connected left 
knee disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

To ensure full compliance with due process requirements, the case 
is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for a VA examination for his 
right knee.  The claims folder should be made available to the 
examiner in conjunction with the examination.  The veteran should 
be examined to determine the nature and etiology of all right knee 
disorders that might be present.  The examiner should answer the 
following questions:

a.  Please provide diagnoses of all right knee disorders.  

b.  Taking into account the veteran's right knee meniscectomy 
performed prior to entering service in 1967, was there an increase 
in the severity of the veteran's right knee disorder during his 
period of service (October to December 1970) due to the twisting 
of the right knee in November 1970 or due to having to put more 
weight and pressure on it after injuring his left knee in service?

c.  If the answer to question (b) is yes, was the increase beyond 
the natural progression of the disorder?

d.  Is it at least as likely as not that any diagnosed right knee 
disorders are proximately due to or the result of the service-
connected left knee disability?

e.  Is it at least as likely as not that any diagnosed right knee 
disorders were aggravated by the veteran's service-connected left 
knee disability beyond the natural progression of the disorder?

 If it is not feasible to answer any of these questions, this 
should be so stated.  

2.  After the development requested above has been completed, the 
veteran's claims folder should be reviewed to ensure that all the 
foregoing development has been conducted and completed in full.  
If any development is incomplete, appropriate corrective action 
should be taken.  

3.  Thereafter, the claim for service connection should be re-
adjudicated.  In the event that the claim is not resolved to the 
satisfaction of the appellant, he should be provided a 
supplemental statement of the case which includes a summary of 
additional evidence submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  After the veteran 
and his representative have been given the applicable time to 
submit additional argument, the case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs expeditious handling of 
all cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



